NOTICE: NOT FOR PUBLICATION.
       UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
          PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
            ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       JOSEPH SVIENTY, Petitioner,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

          CORRPRO COMPANIES, INC., Respondent Employer,

             LIBERTY MUTUAL CORP., Respondent Carrier.

                             No. 1 CA-IC 14-0034
                              FILED 1-6-2015


                  Special Action - Industrial Commission
                       ICA Claim No. 20131-690204
                     Carrier Claim No. WC608-A7253

               Robert F. Retzer, Administrative Law Judge

                            AWARD AFFIRMED


                                  COUNSEL

Taylor & Associates, PLLC, Phoenix
By Dennis R. Kurth
Counsel for Petitioner Employee

Industrial Commission of Arizona, Phoenix
By Andrew F. Wade
Counsel for Respondent
Klein, Doherty, Lundmark, Barberich & LaMont, PC, Phoenix
By Lisa M. LaMont
Counsel for Respondents Employer and Carrier



                      MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Samuel A. Thumma
joined.


G O U L D, Judge:

¶1            This is a special action review of an Industrial Commission of
Arizona (“ICA”) award and decision upon review for a noncompensable
claim. The issue to be resolved is whether the administrative law judge
(“ALJ”) erred by finding that the petitioner employee’s (“claimant’s”)
injury did not arise out of his employment. Because the ALJ did not err, we
affirm the Award.

                 I. Jurisdiction and Standard of Review

¶2            This court has jurisdiction pursuant to Arizona Revised
Statute (“A.R.S.”) sections 12-120.21(A)(2) (West 2014), 23-951(A), and
Arizona Rule of Procedure for Special Actions 10 (2009).1 On appeal, this
court defers to the ALJ’s reasonably supported factual findings, but
independently reviews whether a claimant’s injury arose out of and in the
course of his employment, a question of law. See, e.g., Finnegan v. Indus.
Comm’n, 157 Ariz. 108, 109, 755 P.2d 413, 414 (1988).

                    II. Procedural and Factual History

¶3            Respondent employer Corrpro Companies, Inc. (“Corrpro”)
hired claimant to work in its lightning protection division. After
completing required training and certification, he was sent to Arkansas as
part of a Corrpro team to help install a lightning protection system. Several
days into the job, after using a small hand-held jackhammer, claimant
began to experience back pain. He returned to the hotel where the team
was housed during the project, and when he bent over to remove his work

1      Absent material revisions after the relevant dates, statutes and rules
cited refer to the current version unless otherwise indicated.


                                     2
                           SVIENTY v. CORRPRO
                            Decision of the Court

boots, he experienced a sudden onset of excruciating back pain and lost
control of his bladder.

¶4           Claimant returned to Phoenix and sought medical attention.
A magnetic resonance imaging (“MRI”) with contrast revealed neurological
damage, and he underwent lumbar surgery. Claimant filed a workers’
compensation claim, which was denied by the respondent carrier, Liberty
Mutual Corp. (“Liberty Mutual”), and he timely requested an ICA hearing.

¶5           The ALJ held two hearings and heard testimony from
claimant and three of his coworkers. Both parties filed legal memoranda,
and the ALJ entered an award for a noncompensable claim. After noting
consideration of the legal memoranda, the ALJ stated:

       5. After a careful review of all the evidence, the undersigned
       is more persuaded by Defendant Insurance Carrier’s
       Memorandum and therefore finds that the Applicant did
       meet the in the course and scope of but not the arising out of
       requirement for a compensable claim.

Claimant requested administrative review, but the ALJ summarily affirmed
the Award. Claimant next timely sought review by this court.

                             III. DISCUSSION

¶6             To be compensable, an injury must arise out of and in the
course of employment. See A.R.S. § 23-1021(A). “Arising out of” is defined
as the origin or cause of the injury. Royall v. Indus. Comm’n, 106 Ariz. 346,
349, 476 P.2d 156, 159 (1970); Goodyear Aircraft Corp. v. Gilbert, 65 Ariz. 379,
383, 181 P.2d 624, 626 (1947). “In the course of” pertains to the time, place,
and circumstances of the accident in relation to the employment2. Royall,
106 Ariz. at 349, 476 P.2d at 159; Goodyear Aircraft Corp, 65 Ariz. at 383, 181
P.2d at 626. These tests are interrelated, but each must be evaluated and
satisfied independently. See Noble v. Indus. Comm’n, 188 Ariz. 48, 52-53, 932
P.2d 804, 808-09 (App. 1996) (stating that the arising out of and in the course
of tests are not independent, but are both part of a single test known as the
“quantum theory of work connection.”); Circle K. Store No. 1131 v. Indus.



2       The Arizona Supreme Court has held that “the issue is not whether
the injury occurred within the scope of employment, but whether it occurred
in the course of employment,” since course of employment is a broader
concept. Finnegan, 157 Ariz. at 110, 755 P.2d at 415.


                                       3
                          SVIENTY v. CORRPRO
                           Decision of the Court

Comm’n, 165 Ariz. 91, 94, 796 P.2d 893, 896 (1990); Nowlin v. Indus. Comm’n,
167 Ariz. 291, 293, 806 P.2d 880, 882 (App. 1990).

¶7            Claimant argues the ALJ erred by finding that the movement
of bending over to take off his work boots did not arise out of his
employment under the overnight traveling employee rule. He asserts that
the rule provides a traveling employee continuous coverage for all activities
throughout his trip, absent a distinct departure on a personal errand.

¶8             This court recognized the overnight traveling employee rule
in Peterson v. Indus. Comm’n, 16 Ariz. App. 41, 490 P.2d 870 (1971). The rule
provides that when an employee’s work requires travel away from the
employer’s premises, the employee remains in the course of his
employment for the duration of the trip absent purely personal deviations.
16 Ariz. App. at 44, 490 P.2d at 873.

¶9              In Peterson, the traveling employee was required to stay in
out-of-town lodging overnight. During the night, he caught his head
between the slats of the headboard and suffocated. We recognized the
difficulty of applying the arising out of and in the course of tests when “the
accident is not due to a risk inherent in the nature of the employment but is
merely incidental thereto.” 16 Ariz. App. at 43, 490 P.2d at 872. But we
concluded that a “period of sleep is necessarily incidental to the work of a
traveling employee required to take overnight lodging away from his
home.” Id. at 44, 490 P.2d at 873. See also Bergmann Precision, Inc. v. Indus.
Comm’n, 199 Ariz. 164, 15 P.3d 276 (2000) (local traveling salesman struck
by car while crossing street after lunch break remained in the course of his
employment). For that reason, the claimant was in the course of
employment while sleeping at the hotel.

¶10           In this case, the overnight traveling employee rule placed the
claimant in the course of employment at the time he bent over to take off
his work boots, but it does not answer the separate question of whether
claimant’s movement in taking off his boots arose out of his employment.
Whether the risk of injury arose out of the employment requires an
examination of the origin and work connection of the risk. The origin of a
risk may be wholly work-related, wholly personal, neutral, or mixed (i.e.,
both work-related and personal). See 1 Arthur Larson & Lex K. Larson,
Larson’s Workers’ Compensation Law §§ 4.01 to -.04 (2013). The nature of the
work connection, ranging from strongest to weakest, may be peculiar
(exposure to risk only at work), increased (greater quantity of exposure to
risk at work), actual (exposure at work but not greater than when not




                                      4
                          SVIENTY v. CORRPRO
                           Decision of the Court

working), or positional (random exposure to risk connected to work only
by time and place). See id. §§3.02 to -.05.

¶11            Within this legal framework, we need to examine the facts
surrounding claimant’s injury as found by the ALJ. In that regard, he
adopted Liberty Mutual’s post-hearing memorandum which relied on
Terry McLean, M.D.’s August 7, 2013 independent medical examination
(“IME”) report.3 These facts established that claimant experienced severe
low back and right leg pain on May 21, 2013, while assisting his father-in-
law remodel a bathroom. He was carrying fifty gallon garbage cans of old
tile to a dumpster. Claimant saw a chiropractor later that day, stating that
his pain was a “10 out of 10.” He testified that after seeing the chiropractor,
he felt better until he bent over to remove his work boots in the Arkansas
motel room and experienced excruciating pain.

¶12          Dr. McLean opined that claimant herniated his L5-S1 lumbar
disk in May 2013, while working on the remodeling project. The doctor
stated that when claimant bent over in Arkansas, he “aggravated the
preexisting disk herniation resulting in further extrusion and
symptomatology.” The doctor reported that this June 6, 2013 incident at
the hotel room was not a new injury nor was it related to the claimant’s
work activities that day. The claimant did not present any evidence to
refute Dr. McLean’s testimony.

¶13           Based on the accepted evidence of record, the origin of
claimant’s injury was purely personal since it was related to his preexisting
herniated disc which he sustained while performing a family remodeling
project prior to his employment at Corrpro. Further, there is no work
connection because claimant was not engaged in any work-related activity
at the time of the incident in the motel room. For these reasons, claimant
failed to meet his burden of proving that his injury arose out of his
employment.

¶14          In the Award, the ALJ found that claimant met the “in the
course of” employment test, but failed to establish that his injury “arose out
of” his employment with Corrpro. Because both tests must be satisfied to



3      See Hester v. Indus. Comm’n, 178 Ariz. 587, 589-90, 875 P.2d 820, 822-
23 (App. 1993) (ALJ may incorporate a party’s post-hearing memorandum,
by reference, in the Award).




                                      5
                           SVIENTY v. CORRPRO
                            Decision of the Court

establish a compensable claim, the record supports the ALJ’s legal
conclusion. Accordingly, we affirm the Award.4




                                    :ama




4      For the first time in the reply brief, claimant argues that the Award
is legally insufficient for this court’s review because it lacks sufficient
findings. See Post v. Indus. Comm’n, 160 Ariz. 4, 770 P.2d 308 (1989).
Additional findings must be requested on administrative review before
judicial review of the sufficiency of the findings. See, e.g., Spielman v. Indus.
Comm’n., 163 Ariz. 493, 496, 788 P.2d 1244, 1247 (App. 1989). We have
reviewed claimant’s request for review and find no such argument was
presented to the ALJ. For that reason, we do not reach this argument on
appeal.


                                       6